Appeal from a judgment of the Supreme Court (Connolly, J.), entered January 24, 2013 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating the prison disciplinary rule prohibiting weapons possession. Supreme Court dismissed the petition, and we affirm. Contrary to petitioner’s assertion, his disciplinary hearing was commenced within the time period established by a valid extension (see Matter of Pooler v Fischer, 107 AD3d 1256, 1257 [2013], lv denied 22 NY3d 855 [2013]; Matter of Lashway v Kuhlmann, 282 AD2d 850, 850 [2001]). Although petitioner further contends that he was denied adequate employee assistance, the Hearing Officer remedied any deficiencies in this regard, and petitioner did not demonstrate any prejudice (see Matter of Espinal v Fischer, 114 AD3d 978, 979 [2014]; Matter of Pooler v Fischer, 107 AD3d at 1257). Finally, petitioner did not argue that he received inadequate notice of the charges against him at the hearing and, as such, Supreme Court appropriately found that issue to be unpreserved for review (see Matter of Valdez v Fischer, 74 AD3d 1596, 1597 [2010]).
Peters, RJ., Stein, Garry, Egan Jr. and Devine, JJ., concur.
Ordered that the judgment is affirmed, without costs.